COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Artis Charles Harrell v. Catherine Verlander Evans et al

Appellate case number:    01-21-00666-CV

Trial court case number: 2021-31180

Trial court:              189th District Court of Harris County

        Appellant, Artis Charles Harrell, an inmate, appears to be appealing the trial court’s
October 18, 2021 orders finding appellant a vexatious litigant and dismissing his claims against
Branch Johnson Brinson and Catherine Verlander Evans. On appeal, appellant filed an affidavit
of inability to pay costs but has failed to comply with the additional requirements of Chapter 14 of
the Texas Civil Practices and Remedies Code governing inmate litigation.
        Section 14.004 of the Texas Civil Practice and Remedies Code provides that an inmate
who files an affidavit or unsworn declaration of inability to pay costs must file an additional
affidavit or declaration identifying each prior lawsuit, other than an action under the Family Code,
filed by the inmate without legal representation. TEX. CIV. PRAC. & REM. CODE § 14.004(a). As
to each prior lawsuit, the affidavit or declaration must specify the operative facts, the case name
or style, the cause number, the court in which it was brought, the names of the parties, the result
of the suit, and whether the action or a claim that was a basis for the action was dismissed as
frivolous or malicious under section 13.001 or section 14.003 or otherwise. Id. If a previous action
or claim was dismissed as frivolous or malicious, the affidavit or unsworn declaration of previous
filings must state the date of any final judgment or order affirming the dismissal. TEX. CIV. PRAC.
& REM. CODE § 14.004(b).
       Although the clerk’s record contains appellant’s unsworn declaration of prior lawsuits,
appellant has not specified the operative facts of the previous lawsuits, the names of the parties,
and whether the action or claim that was a basis for the action was dismissed as frivolous or
malicious. We thus conclude that appellant has not complied with section 14.004(a). Unless
appellant files an affidavit or unsworn declaration that complies with section 14.004(a)-(b) of the
Texas Civil Practices and Remedies Code by February 18, 2022, this appeal may be dismissed
without further notice. See Gozowski v. T.D.C.J.–I.D., No. 12-14-00350-CV, 2014 WL 6983246,
*1 (Tex. App.—Tyler Dec. 10, 2014, no pet.); Hickman v. Tex. Dep’t of Criminal Justice, No. 13-
12-00437-CV, 2013 WL 3770916, at *2 (Tex. App.—Corpus Christi July 18, 2013, no pet.);
Douglas v. Turner, 441 S.W.3d 337, 339 (Tex. App.—Waco May 9, 2013, no pet.).
      It is so ORDERED.

Judge’s signature: ____/s/ Sherry Radack______
                    Acting individually  Acting for the Court


Date: ___January 4, 2022_____